        -   './




AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                        FILED
                                                                                                                          OCT       2018
                                        UNITED STATES DISTRICT Co
                                                                                                                 CLERK, U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               BY          ~           DEPUTV
                  UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                   v.                                        (For Offenses Committed On or After November 1, 1987)
                        Pablo Robles-Santos
                                                                                Case Number:          18-cr-03763-JAH-l

                                                                             Alana McMains Federal Defenders
                                                                             Defendant's Attorney
REGISTRATION NO.                   71639298

D -
THE DEFENDANT:
l:8:l pleaded guilty to count(s)         One of the Superseding Information.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Connt
Title & Section                       Natnre of Offense                                                                         Number(s)
8 USC 1325                            ILLEGAL ENTRY (Misdemeanor)                                                                  I




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
1:8:1   Count(s) remaining                                                         dismissed on the motion of the United States.
                   ~~~~~~~~~~~~~~




l:8:J   Assessment: $10.00 waived.


        JVTA Assessment*: $
D
        *Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
    No fine
1:8:1                      D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's· economic circumstances.

                                                                             October 4 2018




                                                                                  . JOHN A. HOUSTON
                                                                                  TED STATES DISTRICT JUDGE




                                                                                                                        18-cr-03763-JAH-1
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                Pablo Robles-Santos                                                      Judgment - Page 2 of 2
CASE NUMBER:              l 8-cr-03763-JAH-l

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at - - - - - - - - A.M.                          on
                                                                   ------------------
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - - - - - -
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   18-cr-03763-JAH-1
